IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0238-11


TIMOTHY LEE ROBINSON, Appellant
v.

THE STATE OF TEXAS





MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)

TITUS COUNTY



 
 PER CURIAM 


O R D E R

 Appellant was convicted of possessing a controlled substance with intent to deliver
in Cause No. 16,079 in the 276th District Court of Titus County.  The jury assessed
punishment at confinement for twenty years and a $10,000 fine.  The Texarkana Court of
Appeals reversed the judgment.  Robinson  v. State, No. 06-09-00225-CR (Tex. App. -- 
Texarkana, 2011).  The State has filed a petition for discretionary review which is pending
before this Court.
	Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
Accordingly, bail is hereby set in the amount of $100,000.00, and it is ORDERED that the
trial court order Appellant released from confinement assessed in this cause upon the posting
of bail.  Any sureties must be approved by the trial court.
	IT IS SO ORDERED this the 29th day of June, 2011.

DO NOT PUBLISH